Pierce, J.
The appellant contends that there was error in the admission and exclusion of evidence, in the refusal to rule that the effect of the provision of the codicil is to revoke the devise of land for a public park, and also that the summing up of the evidence by the presiding judge was incorrect, unfair and prejudicial to her side of the case.
To a witness, Miss O’Connell, who had had great opportunities of observation, this question was put: “Taking the time immediately after the death of Mrs. Edward Wheelwright and just before January of 1908 when this codicil was signed, what did you notice in that period about Mr. Henry Wheelwright; that is, what facts did you notice to show as to whether he was easily influenced?” She answered, “He was childish.” This answer was objected to by counsel for the petitioner, and against the contestant’s objection was stricken out; and the contestant duly excepted.
It will not suffice to say that the answer was not responsive or that it was an expression of opinion. It was a fact, a conclu*251sion of fact, the resultant of data collected in the observation of the decedent for a considerable period of time. In arriving by inference at a conclusion of fact, opinion and judgment necessarily play their part, and a statement which is in truth a fact is not necessarily to be rejected because involving an opinion. Jenkins v. Weston, 200 Mass. 488, 493. Partelow v. Newton & Boston Street Railway, 196 Mass. 24. The vital question was whether the facts were so complex and difficult to state as to make their presentation to the jury impracticable; if so, the testimony should not have been rejected; if not, especially when the conclusion of fact is most material to the fact in issue, the facts and the inferences to be drawn therefrom were in the province of the jury alone to determine. Following the rejection of the testimony the witness apparently stated all the facts from which she drew her conclusion, and they appear to be neither complex, difficult of statement or description, nor full of minute detail. It follows that there was no error, and the exception must be overruled.
Another witness, Richard W. Hale, testified: “Before the death of my mother, who died in 1904, in accepting an invitation from Mrs. Edward Wheelwright I had in error addressed my acceptance to Mrs. Henry Wheelwright, and I had received the envelope back in an envelope directed to me in Mrs. Edward Wheelwright’s handwriting. I then spoke to my mother.” The witness then was asked what his mother said. The counsel for the petitioner objected to this question and the jury were excused. The witness then stated that his mother said to him, “You have seen him personally and you know what he is, — a body without a mind.” That she said the error was a shocking one, particularly so because of Henry Wheelwright’s mental condition. The judge then said, “I exclude the evidence upon the ground that I; am unable to find that the statement claimed to have been : made by the witness’s mother, now deceased, was made upon the personal knowledge of the declarant, and also upon the ground that it is incompetent as an expression of an opinion and not the statement of a fact within the knowledge of the declarant,” and the contestant duly excepted.
The judge, in passing upon the preliminary question of the admissibility of declarations of deceased persons as required by *252R. L. c. 175, § 66, has the right and duty of passing upon the credibility of witnesses and statements, and his conclusions of facts are not reviewable by this court unless manifestly wrong. Slotofski v. Boston Elevated Railway, 215 Mass. 318, 321. No direct evidence shows the extent of Mrs. Hale’s opportunities of observation, or that the statement was based upon personal and adequate knowledge of the facts of Mr. Henry Wheelwright’s life. The ruling was right and the exception must be overruled.
The decedent had made his will in 1899, and his codicil in 1908. The judge in the exercise of his discretion, which in no sense appears unfair or arbitrary, had limited the evidence of the testator’s mental condition to a period beginning in 1895, four years before the date of the will, and ending with a major surgical operation which was performed upon him in January, 1912. The exceptions taken to the exclusion of evidence of the testator’s appearance, conduct and habits of life after January, 1912, must be overruled. Jenkins v. Weston, 200 Mass. 488, 493. Brown v. Brown, 209 Mass. 388, 395. Aldrich v. Aldrich, 215 Mass. 164, 168.
There is nothing to indicate that the possibility of the codicil being so construed as to revoke the devise of land for a park was ever in the contemplation of any one. So far as concerns the matters at issue in the case at bar it would seem to be a mere moot question. The exception to the refusal to pass upon this question must be overruled.
It is clear that the presiding judge was not unduly prejudiced in favor of the claim of the contestant, but his charge as to the law was accurate and clear, and his corrected statements of fact find support in the evidence. It is probably true that he saw and called to the attention of the jury more possible defects and inherent defaults in the testimony of the contestant’s witnesses than he saw or pointed out in commenting upon the testimony of the proponent’s witnesses, but so long as a judge states only the truth and does not misstate the law, there is no legal ground of exception. Beal v. Lowell & Dracut Street Railway, 157 Mass. 444, 448. Partelow v. Newton & Boston Street Railway, 196 Mass. 24, 34, 35. Whitney v. Wellesley & Boston Street Railway, 197 Mass. 495, 502.

Exceptions overruled.